Title: To George Washington from Samuel Johnston, 1 May 1790
From: Johnston, Samuel
To: Washington, George



Sir
1st May 1790

The following is an Extract from Genl Gregory Collector of the District of Camden’s Letter to me.
“Respecting a Surveyor for Currituck Inlet there is no person that lives on Crow Island but Herbert. I am told the people dont like him, Mr Samuel Jasper is the only man that I think will answer, who lives on Knot’s Island, within six or seven miles of the Inlet, I have sent Mr Thomas Williams, who is Surveyor for Port Indian Town, down to the Inlet, he informs me that he can do all the Business for both Ports himself by attending at Mr Younghers lands one day in a Week there are very seldom any other than coasting Vessells which come in at that Inlet.”
I believe the above state of facts may be relied on. I have the Honor to be sir Your most Obedient Servant

Sam. Johnston

